Case 18-09108-RLM-11            Doc 750      Filed 09/10/19       EOD 09/10/19 15:24:28            Pg 1 of 3



                        IN THE UNITED STATES QANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    Inre:                                                   Chapter 11
                            1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


    JOINT STIPULATION AND AGREED ORDER DEEMING SEXUAL ABUSE CLAIM
       546 TO BE TIMELY FILED AND WITHDRAWING LATE CLAIMS MOTION

            USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the "Debtor") and Erin Kaufman ("Kaufman", and collectively with the Debtor, the

"Parties"), hereby submit this joint stipulation and agreed order (this "Joint Stipulation"),

pursuant to Rule 3003 of the Federal Rules of Bankruptcy Procedure, deeming Kaufman's late

claim to be timely filed and withdrawing, with prejudice, Kaufman's request to extend the bar date

for a class of similarly situated sexual abuse claimants. The Parties respectfully state as follows:

                                               RECITALS

            A.     On December 5, 2018, the Debtor filed a voluntary petition for relief under chapter

 11 of title 11 of the U.S. Code, 11 U.S.C. §§ 101-1532, et seq., in the United States Bankruptcy

Court for the Southern District of Indiana.

            B.     Under the Order Approving Debtor 's Motion For Order Establishing Deadlines

For Filing Proofs Of Claim And Approving Form And Manner OfNotice Thereof[Dkt. 301], the

Court fixed April 29, 2019 as the deadline to file claims against the Debtor, including claims

arising from sexual abuse (the "Bar Date").



1
 The last four digits of the Debtor's federal tax identification number are 7871. The location of the Debtor's
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 750      Filed 09/10/19     EOD 09/10/19 15:24:28          Pg 2 of 3



        C.      On June 21, 2019, Kaufman filed sexual abuse claim 546 ("Sexual Abuse Claim

 546"), which asserts a claim based upon sexual abuse.

        D.      On July 15, 2019, Kaufman filed her Motion to File Claim After Bar Date

 [Dkt. 657] ("the Motion"). The Motion requests that the Court deem Sexual Abuse Claim 546 to

 be timely filed, as well as extend the Bar Date for all "other creditors similarly" situated to

 Kaufman who allegedly lacked sufficient notice of the Bar Date. (Motion at 1.)

        E.      Although the Debtor disputes the allegations of the Motion, it has agreed to treat

 Kaufman's claim as timely filed in exchange for Kaufman's agreement that the balance of the

 relief she requests be denied with prejudice.

        NOW, THEREFORE, the Parties agree as follows:

        1.      Sexual Abuse Claim 546 is hereby deemed timely filed. All parties in interest,

 including the Debtor and the Committee of Sexual Abuse Survivors, retain their rights to object to

 Sexual Abuse Claim 546 on any basis other than timeliness.

        2.      Kaufman agrees the balance of the relief she requests should be denied with

prejudice.

        3.      This Joint Stipulation shall not be construed as a modification of the Bar Date,

 which remains unchanged and is not extended for any claimant. Further, the entry of this Joint

 Stipulation shall not have any effect on any claim other than Sexual Abuse Claim 546, and shall

not deem any claim other than Sexual Abuse Claim 546 to be timely filed.

        4.      The Debtor's agreement to this Joint Stipulation does not constitute an admission

that any untimely claim was filed late because of a claimant's excusable neglect. The Debtor

retains its right to object to all other untimely claims on any ground, including that they were filed

 late without excusable neglect.




                                                  2
Case 18-09108-RLM-11       Doc 750     Filed 09/10/19       EOD 09/10/19 15:24:28       Pg 3 of 3



        WHEREFORE, the Parties respectfully request Qiat the Court enter the joint stipulation

 and agreed order substantially in the form attached hereto as Exhibit A. Notice of this Joint

 Stipulation will be provided in accordance with Order Granting Debtor's Motion For Order

Establishing Certain Notice, Case Management, And Administrative Procedures [Dkt. 213].



 Dated: September 10, 2019

 Respectfully submitted,

 JENNER & BLOCK LLP                                KLEE, TUCHIN, BOGDANOFF &
                                                   STERNLLP           ·/

 By:   ~to i XooAµ                                 By:   ~       }.   CJ ~-'tv-
 Catherine L. Steege (admitted pro hac vice)       Robert J. Pfister (IN Bar No. 23250-02)
 Dean N. Panos (admitted pro hac vice)             1999 Avenue of the Stars, 39th Floor
 Melissa M. Root (#24230-49)                       Los Angeles, California 90067
 353 North Clark Street                            (310) 407-4000
 Chicago, Illinois 60654                           rpfister@ktbslaw.com
 (312) 222-9350
 csteege@j enner. com                              Counsel for Erin Kaufman
 dpanos@jenner.com
 mroot@jenner.com
  Counsel for the Debtor




                                               3
